DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-10 are presented for examination.
Claims 1-10 are allowed.
The Terminal Disclaimer (TD) filed 10/01/2020 has been received and fully considered; it was approved 10/01/2020.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/29/2021 has been entered.

Response to Arguments
Applicant's arguments/amendments with respect to the 35 U.S.C. 103 rejection has been considered and overcome the previous rejections. The previous 103 rejection is withdrawn.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone call and email with Scott F. Wendorf (Reg. No. 48,029) on 2/9/2021.

AMENDMENTS TO THE CLAIMS
The claims have been amended as follows:

1.	(Currently Amended) A method for real-time monitoring of fluid extraction from a subterranean zone, the method comprising: 
	obtaining a sample of a fluid from the subterranean zone while the fluid is being extracted from the subterranean zone; 
	measuring a chemical composition of the sample of the fluid; 
	measuring a temperature and a pressure of the subterranean zone; 
	by one or more processors: 
		associating the measured chemical composition, the measured temperature, and the measured pressure with a time point; 
		incorporating the measured chemical composition, the measured temperature, and the measured pressure into a set of historical data; 
		determining a future chemical composition of the fluid to be extracted from the subterranean zone at a future time point based on the set of historical data; and 
		determining a presence of a liquid phase in the fluid to be extracted from the subterranean zone at the future time point at least based on the determined future chemical composition; and 
automatically transmitting a signal to a throttle valve to decrease 

REASONS FOR ALLOWANCE
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In view of the Terminal Disclaimer filed on 10/01/2020 and the Examiner’s Amendment attached herein, the claims are allowed for substantially the same reason set forth in the parent application serial No. 15/861,400. The instant application recite method claims corresponding with the system claims of the parent application.
None of the prior art of record references taken either together or in combination with the prior art of record disclose: 
	(Claim 1)  “in response to determining the presence of the liquid phase in the fluid to be extracted from the subterranean zone at the future time point, mitigating an onset of condensate banking by automatically transmitting a signal to a throttle valve to decrease a rate of the fluid extraction from the subterranean zone before the future time point”
in combination with the remaining elements and features of the claimed invention. It is for these reasons that the applicants’ invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAJ AYOUB whose telephone number is (571)272-0838.  The examiner can normally be reached on M-F: 7am-3pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMINI SHAH can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FARAJ AYOUB/Examiner, Art Unit 2127